Leonard, Judge,
delivered the opinion of the court.
There is no error in the record, and it is difficult to imagine why the case was brought here. The controversy turned exclusively upon a single question of fact, and this was submitted to the jury who fairly passed upon it, after hearing all the evidence tendered by either party.
The specific instructions asked by the defendant were improper, and rightly refused. The English custom of summing up the evidence, and charging the jury as to the whole law of the case, does not prevail in this state; and, we believe, never has prevailed here. In our practice, each party asks specific instructions upon such points as he may deem material, and the courts generally submit the case to the jury upon these instructions, unless they think proper to give others of their own sug-*34gestión, as a substitute, or in addition. However desirable it undoubtedly is that the courts, whose duty it is to see that justice is administered according to law, should take upon themselves the active duty of seeing that the jury are properly instructed upon the law which they must apply to the facts in making up their verdict, they have never been considered bound to charge otherwise than as specifically asked, and, accordingly, the refusal to do so has never been treated here as an error for which the judgment could be reversed.
Let the judgment be affirmed.